BORDEN, J., with whom CALLAHAN, C. J.,
joins, concurring and dissenting. I agree with and join parts I A, II and III of the majority opinion. Thus, I agree that: (1) the plaintiff did not waive his right to appeal from the granting of the motion to strike the wrongful termination count of his seventh revised amended complaint; (2) the plaintiff did waive his right to appeal from the granting of the motion to strike the intentional infliction of emotional distress count of his complaint; and (3) the plaintiff failed to state a sufficient cause of action for negligent infliction of emotional distress based on the circumstances of his termination. With regard to part I B of the majority opinion, however, I disagree that the allegations of the first count of the plaintiffs seventh revised amended complaint, read broadly in favor of sustaining their legal sufficiency, are sufficient to state a claim for wrongful termination of an at-will employment relationship.
I agree with the majority that an at-will employee may not be discharged for refusing to work under conditions that pose a substantial risk of death, disease or serious physical harm that is not contemplated within the scope of the employee’s duties. I also agree that this policy is not necessarily confined to Connecticut workplaces or to workplaces under the employer’s direct control. In my view, however, the plaintiffs complaint has fallen short of alleging sufficient facts to bring his termination within this policy.
The fundamental problem with the majority opinion is that it has stretched beyond the breaking point the principle that pleadings are to be read broadly and realistically, rather than narrowly and technically. Beaudoin v. Town Oil Co., 207 Conn. 575, 587-88, 542 A.2d 1124 (1988). Instead, the majority has supplied *91essential allegations “ ‘by conjecture or remote implication’ Cahill v. Board of Education, 198 Conn. 229, 236, 502 A.2d 410 (1985); and has gone far beyond the general theory upon which the complaint proceeded. Price v. Bouteiller, 79 Conn. 255, 257, 64 A. 227 (1906).
The relevant allegations in the plaintiffs complaint regarding the lack of safety of his proposed workplace are as follows: (1) Bahrain as a nation was involved in, and geographically proximate to, the then developing Persian Gulf conflict;1 (2) the Headquarters, Bahrain Defense Force, was being used as the main staging ground for Allied forces on the island of Bahrain; and (3) on account of these facts, and as evidenced by the travel advisory of the United States Department of State (State Department) and certain unspecified media reports, assignment to the Headquarters, Bahrain Defense Force, posed a “threat of imminent danger, and risk to [the plaintiffs] personal safety, health and welfare . . . .”
In my view, these allegations are insufficient to establish that the Headquarters, Bahrain Defense Force, was unsafe within the meaning of the safe workplace public policy. In order to maintain the viability of the employment-at-will doctrine and avoid overwhelming the rule with the exceptions, it is important that we not read allegations claiming public policy exemptions over-broadly. “We are mindful that courts should not lightly intervene to impair the exercise of managerial discretion or to foment unwarranted litigation.” Sheets v. Teddy’s Frosted Foods, Inc., 179 Conn. 471, 477, 427 A.2d *92385 (1980). Bearing this in mind, and reading the plaintiffs allegations with reasonable — but not limitless— generosity, I conclude that the plaintiff has failed to bring himself within the protection of the safe workplace public policy.
I first note that I have found no case in which a wrongful termination claim was predicated upon a generalized claim, such as the plaintiff makes here, that surrounding circumstances rendered a workplace unsafe. See generally L. Postic, Wrongful Termination: A State-by-State Survey (1994) (collecting public policy exceptions to at-will employment rules from each state). Even in those jurisdictions that have recognized a workplace safety public policy, successful wrongful termination claims based on a violation of this policy have always involved specific, clearly delineated threats to the employee’s health and safety.2 The plaintiffs concerns regarding ambient dangers in Bahrain do not rise to the level of specificity that has generally been required to state a cause of action for wrongful discharge in violation of a public policy of workplace safety.
Turning to the plaintiffs actual allegations in this case, I believe that they are deficient in a number of *93ways.3 For example, the plaintiff has failed to allege sufficient specific facts to indicate that the country of Bahrain as a whole was unsafe. It is true that the plaintiff cites to general news reports of “increased terrorist activities” in the “proposed area of travel . . . .” Such generalized allegations, however, covering the entire Persian Gulf region and lacking in any specific information about the situation within Bahrain itself, do not establish that the nation of Bahrain was itself unsafe within the meaning of the public policy exception. There are no allegations regarding any precise events, either in the immediate past or definite future, that would have posed a definite threat to the plaintiffs health or safety had he traveled to Bahrain.
Similarly, the plaintiff failed to allege sufficient facts to indicate that the Headquarters, Bahrain Defense Force, in particular was unsafe. As with the previous point, the plaintiffs allegations of danger are not particular enough. Although the plaintiff asserts that the headquarters was the “main staging area for Allied warplanes on the island of Bahrain,” he fails to allege any specific factual consequences of this situation that demonstrate that the headquarters was an unsafe workplace. Indeed, neither the plaintiff nor the majority has suggested what the presumably military term “staging area” means, or what it meant in the context of Operation Desert Shield. I certainly do not pretend to know what it means or meant, and I doubt that the majority knows, either. I do know, however, that there is nothing in this record or in my — or the majority’s — limited knowledge of military *94affairs to support the majority’s assertion that the plaintiff “state[d] . . . that the proposed place of the plaintiffs employment [was] a staging ground for allied air attacks against Iraq . . . .” (Emphasis added.) The plaintiffs allegation that “Headquarters, Bahrain Defense Force,” was the “main staging area for Allied warplanes on the island of Bahrain” does not, without more, translate into an allegation that in September, 1990, the “Allied warplanes on the island of Bahrain” were in fact going to take off from Bahrain to attack Iraq. Instead of requiring that the plaintiff actually state such a fact, however, the majority has, sub silentio, stated it for him.
That is not, however, all that the majority has stated for the plaintiff. There is nothing in the plaintiffs allegations, even read broadly, to permit the assertion that, even if the Allied planes were going to be taking off from Bahrain to attack Iraq, there was any substantial danger in that area from retaliatory or anticipatory attack, by missile or otherwise, from the forces of Iraq. Indeed, in order to indulge in such speculation, one must specifically assume that Generals Colin Powell and Norman Schwarzkopf, with much of the Middle East at their disposal,4 were unable to arrange a “staging area” for Allied warplanes that would be safe from such attack. The majority in this case, however, apparently on the basis of its superior military knowledge, must be making such an assertion for the plaintiff because, as far as I can see, that is the only basis for an inference that one’s presence in Bahrain in September, 1990, was a place of danger from the forces of Iraq.5
*95The plaintiffs and the majority’s reliance upon the State Department travel advisoiy of August 16, 1990 is equally unpersuasive. I agree with the majority that the advisory in question was a “warning,” and that warnings were “the highest level” of travel advisories issued by the State Department at that time. I strongly disagree, however, with the majority’s implication that, simply because a “warning” is the highest distinct category of travel advisory, all warnings must be read as being sufficient to abrogate the employment-at-will doctrine.
An examination of other warnings in effect in late 1990 reveals that the category of warning was used to cover a broad range of threats to personal safety. For example, a warning concerning Somalia, issued on December 7, 1990, “urge[d\ private Americans ... to depart the country as soon as possible” because of “[cjommunal violence” in Mogadishu, and an increase in violent crime and a state of civil war contemporaneously occurring within the country. Likewise, warnings issued regarding the Sudan and Jordan, issued on December 26, 1990, ordered the departure of all nonessential personnel and dependents of other government personnel from the affected regions. The Bahrain warning, however, merely “advise[d]” Americans to leave the country and “permitt[ed]” dependents of United States government officials to do the same, based on the general “continuing unstable conditions in the region” following Iraq’s invasion of Kuwait. I am therefore not convinced that the Bahrain warning in particular provides sufficient facts to justify circumscribing the employment-at-will doctrine.6
*96Finally, the plaintiffs allegations are insufficient to support his wrongful discharge count because he fails to allege that being sent to Bahrain was not within the normal course of his employment duties. Indeed, because the majority has allowed the count to survive even though the plaintiffs complaint does not make such an allegation, the majority has implicitly placed the burden of proof on this matter on the defendant when it properly belongs on the plaintiff. As the maj ority recognizes, the public policy at issue gives an employee “a cause of action for wrongful discharge against an employer transacting business in Connecticut if the employee is discharged for refusing to work under conditions that pose a substantial risk of death, disease or serious physical harm and that are not contemplated within the scope of the employee’s duties.” (Emphasis added.) I would therefore have thought that, in pleading such a cause of action, it would be incumbent on the employee, who after all seeks to come within the narrow *97public policy exception to the employment-at-will doctrine, at least to allege that the substantial risk of death, disease or serious physical harm that he seeks to avoid was not within his normal duties. I fail to see why it is up to the employer to disprove that element of the plaintiffs cause of action. Indeed, it would be consistent with our jurisprudence to require the plaintiff, who seeks to take advantage of a right based on an exception to the usual common-law rule, expressly to bring himself within the protection of the claimed public policy. See, e.g., White v. Burns, 213 Conn. 307, 321, 567 A.2d 1195 (1990).7
As a final matter, although I have stated that I agree with the majority’s formulation of the public policy involved in this termination case, if not the application of that policy to these facts, it is necessary for me to articulate what I understand that policy to be, and more important, not to be. The majority uses the word “objectively.” The majority states that “[t]he only relevant inquiiy is whether the employer directed the employee to work in a place or condition that poses an objectively substantial risk of death, disease or serious bodily injury to the employee.” (Emphasis added.)
If the maj ority means that the public policy vindicated in such a case is that of the employee’s reasonable belief regarding the substantial risk of death, disease or serious injury, regardless of whether in fact there is such a risk, I disagree with the majority. There is no support for such a policy in any of the sources for the public policy on which the majority draws in this case. *98The employer’s obligation, in my view, is to provide what is in fact a reasonably safe workplace, irrespective of whether the employee believes otherwise, reasonably or unreasonably. To hold otherwise would be to permit an employee’s reasonable, albeit mistaken, belief that the workplace was unreasonably unsafe, to trump the employer’s equally reasonable, send factually correct, belief that it was reasonably safe.
Thus, I understand the majority to mean that the plaintiff in this case must prove that, in September, 1990, not that he reasonably believed that the particular location in Bahrain posed a substantial risk of death, disease or serious physical harm to him, but that in fact at that time there was such a risk. On that understanding, I agree with the majority. Thus, the plaintiff will have to prove, somehow, that, for example, in September, 1990, the Bahrain location was a credible and realistic target for Saddam Hussein’s missiles, and that as a practical matter there was a substantial risk that such missiles would be fired at or around that time. I suspect, therefore, that the extraordinary lengths to which the majority has gone to replead the plaintiffs cause of action will eventually come to naught, because if such proof were even remotely within the plaintiffs contemplation, we would have heard it from him at some point during his seven revised amended complaints, his brief, and his oral argument in this court.8
Without belaboring the point any further, in my view it is the absence of any particularized allegations indicating any such substantial risk, infant, to the plaintiffs *99life, health or safety, that is fatal to his claim. I would, therefore, affirm the judgment of the trial court.

 It must be kept in mind that, in September, 1990, when the plaintiff was terminated for refusal to go to Bahrain, Operation Desert Shield, which was the Allied preparatory response to Iraq’s invasion of Kuwait, designed to deter a further invasion of Saudi Arabia, was in effect. Operation Desert Storm, which was the onset of actual military operations against Iraq, did not begin until January, 1991.


 See, e.g., Wilcox v. Niagara of Wisconsin Paper Corp., 965 F.2d 355, 358 (7th Cir. 1992) (employee with heart condition could maintain wrongful discharge claim under Wisconsin public policy where allegedly discharged for refusing to work on weekend when he had worked thirty-five horns over preceding two days); Paige v. Henry J. Kaiser Co., 826 F.2d 857, 862 (9th Cir. 1987) (employees could maintain wrongful discharge claim under California public policy where allegedly discharged for refusing to refuel unsafe generator); D’Angelo v. Garner, 107 Nev. 704, 718, 819 P.2d 206 (1991) (actionable violation of public policy to discharge at-will employee with open surgical wound for refusing to work in cyanide leach pit, where such work involved “clear danger” to employee); Todd v. Frank’s Tong Service, Inc., 784 P.2d 47, 50 (Okla. 1989) (employee could maintain wrongful discharge claim where allegedly discharged for refusing to drive truck that failed to conform to state safety regulations); see generally J. McCarthy, Recovery of Damages for Wrongful Discharge (2d Ed. 1990 & Sup. 1996) § 1.19.


 I do not know which, if any, of the following points, if fully addressed in the plaintiffs complaint, would have been sufficient to allow the complaint to survive the defendant’s motion to strike, or even whether the complaint could have survived if all of them were present. In the absence of any of them, however, I do not believe that the plaintiffs wrongful termination claim can stand.


 Arab members of the coalition against Iraq included Bahrain, Egypt, Kuwait, Morocco, Oman, Qatar, Saudi Arabia, Syria and the United Arab Emirates. 15 Encyclopedia Americana (1994) p. 300c.


 If that were the plaintiffs factual allegation, one would have thought that, after seven revised amended complaints, he would have been able to say so. Indeed, one wonders how the plaintiff would have been able to allege in good faith that, in September, 1990, the Allied forces planned to *95attack Iraq with airplanes located on Bahrain, and that Iraq intended to and had the capability of retaliating against Bahrain. Certainly the plaintiff was not privy to any such military plans.


 I agree with the concurring opinion of Justice Katz that the State Department “warnings are relevant when determining whether ... an employer’s dismissal of an employee for refusing to travel to a certain area or country violates public policy.” (Emphasis added.) For the reasons discussed in the *96text of this opinion, however, I do not agree with the concurring or majority opinion that the specific Bahrain warning in question in this case was sufficient to bring the aforementioned public policy into play.
Moreover, I believe that the concurring opinion’s recitation of several travel warnings issued by the State Department in 1996 and 1997, some six and seven years after the travel advisory in question here, is wholly irrelevant. The concurring opinion makes the extraordinary and inaccurate assertion that “the information conveyed [in the 1996 and 1997 warnings] is essentially the same as in the travel advisory at issue in the present case.” One only has to compare the language in these current warnings with each other and with the 1990 Bahrain warning; see footnote 3 of the concurring opinion and footnote 6 of the majority opinion; to refute the notion that all of these warnings convey “essentially the same” information. Because all warnings are different, it is essential to look at each one to determine whether the particular facts supporting it merit an intrusion into the employer-employee relationship. The fact that certain warnings cited by the concurring opinion, whether recent or contemporaneous with the Bahrain warning, may or may not provide sufficient information to justify abrogation of the employment-at-will doctrine is, therefore, immaterial to the question of whether the Bahrain warning itself provided sufficient justification. Indeed, the plaintiff has never relied, either in any of his seven revised amended complaints, his brief or his oral argument, on any of these subsequent travel warnings.


 Indeed, the majority seems to concede that such an allegation is necessary to the plaintiffs cause of action. “[W]e do not [conclude] that the plaintiff has carried his burden of proving . . . that his proposed relocation was not contemplated within the scope of his duties as an employee of the defendant.” Given that as part of his burden of proof, I fail to see why the failure to allege such an important part of the cause of action is not fatal to his complaint.


 In fact, there is no indication in these pleadings, framed years after the events in question, that anyone in Bahrain suffered any injury on account of Operation Desert Shield. Of course, the absence of injury does not necessarily mean that there was no substantial risk of injury. My point is simply that if the plaintiff were able to demonstrate the subsequent fact of ii\jury to someone, such proof would certainly be relevant to the question of risk, and would likely have been pleaded in the plaintiffs complaint or suggested to us as provable under the complaint. Neither the plaintiff nor the majority, however, points to any such fact.